Brailsford, Justice.
In this action for damages for injuries to plaintiff’s person and property, the jury awarded $5,000.00 actual damages. The defendant has appealed from the denial of his motion for a new trial. He correctly states the sole issue presented by the appeal, as follows:
“Did the lower court err in refusing Appellant’s motion for a new trial on the ground that the verdict of the jury was so shockingly and grossly excessive as to warrant the conclusion that it was the result of caprice, passion, prejudice, partiality or corruption, rather than reason?”
It is admitted that the evidence is sufficient to establish property damage and out-of-pocket medical expense totalling slightly more than $1,350.00. Fortunately, plaintiff’s personal injuries' were not grievous, and neither he nor his medical witness made any effort to dramatize them. However, he received injuries to several members of his body, including his neck and head, suffered pain and was under his doctor’s care for two months. When discharged, he still suffered occasional pain which, inferably from the evidence, was caused by aggravation of a preexisting arthritic condition which caused no pain prior to the injuries. In overruling the motion for a new trial, the circuit judge found that the “verdict is reasonable, and gives' no indication of passion, prejudice or caprice.” Under the frequently adduced rule applicable in this court to the issue presented, we would not be justified in reversing. Bowers v. Charleston & W. C. Ry. Co., 210 S. C. 367, 42 S. E. (2d) 705; West’s South Carolina Digest, Appeal and Error, —1004.
*506Affirmed.
Moss, Acting C. J., Lewis, and Bussey, JJ., and Legge, Acting Associate Justice, concur.